DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/21 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations of claim 4 are found in the amendment to claim 1 and therefore it is failing to further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 7, 10, 12, 15, 16, 18, 20, and 22-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker (2015/0230809) in view of Lessard et al. (2005/0059958).
Becker discloses an apparatus comprising: elongate shaft (40), wherein the elongate shaft comprises: an inflation lumen (43) (Fig. 1), an irrigation lumen (33) (Fig. 1), wherein the irrigation lumen is in fluid isolation from the inflation lumen (Fig. 1), and at least one irrigation opening (35, 28) at a distal portion of the elongate shaft (Fig. 1 and [0077]), wherein the at least one irrigation opening is in fluid communication with the irrigation lumen (Fig. 1 and [0077]); a dilation balloon (37) located at the distal portion of the elongate shaft (Fig. 1), wherein the dilation balloon is in fluid communication with the inflation lumen (Fig. 1); and a fitting member 
Becker further discloses that the elongate shaft defines a longitudinal axis (Fig. 1-4), wherein the irrigation fluid port is coaxially aligned with the longitudinal axis (Fig. 1-4); wherein the inflation fluid port is obliquely oriented relative to the longitudinal axis (Fig. 1-4); an irrigation fluid source (110) (Fig. 7 and [0105]); an irrigation fluid conduit (flexible tube as described in [0105]) in fluid communication with the irrigation fluid source ([0105]); the  irrigation fluid fitting (distal portion of the syringe which is a male fitting) in fluid communication with the irrigation fluid conduit (Fig. 7 and [0105]), wherein the irrigation fluid fitting is configured to couple with the irrigation fluid port (Fig. 1 and 7 and [0105]); an inflation fluid source ([0106]); an inflation fluid conduit (117) in fluid communication with the inflation fluid source (Fig. 7 and [0106]); and the inflation fluid fitting in fluid communication with the inflation fluid conduit (Fig. 1, 7 and [0106]), wherein the inflation fluid fitting (54) is configured to couple with the inflation fluid port (Fig. 1, 7 and [0106]); wherein the irrigation fluid fitting has a head (distal end of the syringe which is a male fitting), wherein the head of the irrigation fluid fitting has a second width, wherein the second width is less than the first width (Fig. 7); wherein the inflation fluid fitting has a head (Fig. 1 and 7), wherein the head of the inflation 
Becker teaches all the claimed limitations discussed above however, Becker does not disclose that the block has wings as claimed.  
Lessard discloses a variety of blocking structures that are used with balloon catheters as seen in Fig. 2-3. The blocking structure adjacent to the irrigation fluid port (proximal opening of 226, 326) (Fig. 2-3), wherein the blocking structure defines a gap (222) about the irrigation fluid port (Fig. 1), wherein the gap has a first width and is configured to receive an irrigation fluid fitting (Fig. 2-3 where it is capable of receiving a fitting), wherein the blocking structure includes first and second wings (see figure below) that each extend distally beyond the irrigation
fluid port and proximally beyond the irrigation fluid port (see figure below); wherein the first and second  wings are rigid ([0003]); a first wing extending along a first side of the irrigation fluid port (see figure below), wherein the first wing extends proximally past a proximal end of the irrigation fluid port (see figure below), wherein the first wing includes a notch (see figure below) positioned between the inflation fluid port and the irrigation fluid port and is formed as detent of the first wing (see figure below), and a second wing extending along a second side of 
second wings are configured to prevent an inflation fluid fitting from coupling with the irrigation fluid port yet permit the irrigation fluid fitting to couple with the irrigation fluid port (where it is capable of performing this function) (note that the fittings are not positively claimed therefore it could perform this functions depending on the types of fittings used on the irrigation and inflation fluid fittings); wherein the first wing extends between the inflation fluid port and the irrigation fluid port (see figure below), wherein the irrigation fluid port extends between the first and second wings (see figure below); wherein the first and second wings physically obstruct the luer fitting of the inflation fluid fitting from coupling with the luer fitting of the irrigation fluid port (where it is capable of performing this function) (note that the fittings are not positively claimed therefore it could perform this functions depending on the types of fittings used on the irrigation and inflation fluid fittings).


    PNG
    media_image1.png
    917
    774
    media_image1.png
    Greyscale

	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Becker with a blocking structure with wings in view of the teachings of Lessard, in order to provide the user with a better grip as well as providing a blocking structure that can be molded on to the device instead of glued which would enhance the construction and performance of the device ([0012]). 
Furthermore, it would have been obvious to one of ordinary skill in the art to modify the blocking structure device of Becker to have wings, as taught by Lessard, since it has been held that a simple substitution of one known element for another will yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).  


Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker (2015/0230809) in view of Lessard et al. (2005/0059958) and further in view of Chow et al. (2013/0184683) (previously cited).
Becker in view of Lessard disclose all the limitations disclosed above, however Becker in view of Lessard are silent with regards to device having a guidewire lumen.
Chow discloses another well-known balloon catheter comprising a 2 lumen shaft as seen in Fig. 1a or a 3 lumen shaft including a guidewire lumen (111) as seen in Fig. 1b ([0038]). Thus, Chow discloses that these arrangements for the shaft having 2 or 3 lumens is well known equivalents in the art.  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the seal device of Becker to have a guidewire lumen, as taught by Chow, since it has been held that a simple substitution of one known element for another will yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).  
Response to Arguments
Applicant’s arguments filed 4/8/21 have been considered but are moot in view of the new grounds of rejection. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited reference teach a variety of proximal ends on catheters that have a blocking structure with wings. 








Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515.  The examiner can normally be reached on Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIANNE DORNBUSCH/Primary Examiner, Art Unit 3771